BERZON, Circuit Judge,
Concurring in part and dissenting in part.
I concur in the majority’s decision with respect to He, Chen, and Chang. I disagree, however, with the majority’s conclusion that the district court did not err by refusing to grant Zhen the three-level reduction for smuggling committed “other than for profit.” U.S.S.G. § 2L1.1. I do not believe that allowing Zhen to pay his full fare two months late amounted to a “payment” or a “discount.” The delay would be more appropriately classified as relief from the physical coercion imposed on other passengers; there was evidence that the smugglers physically attacked and threatened to physically injure passengers who did not pay on time. I would therefore reverse the district court’s refusal to grant Zhen the sentence reduction and remand for resentencing.